Matter of Madeline C. (James M.) (2020 NY Slip Op 04263)





Matter of Madeline C. (James M.)


2020 NY Slip Op 04263


Decided on July 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


580 CAF 19-01159

[*1]IN THE MATTER OF MADELINE C., CHEYENNE M.C., AND SOPHIA C. JEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JAMES M., RESPONDENT-APPELLANT. (APPEAL NO. 1.) 


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.
MICHAEL D. WERNER, WATERTOWN, FOR PETITIONER-RESPONDENT.
MICHELLE M. SCUDERI, WATERTOWN, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order (denominated dispositional decision) of the Family Court, Jefferson County (Eugene J. Langone, Jr., J.), entered May 31, 2019 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, committed the subject children to the guardianship and custody of petitioner and directed petitioner to submit a dispositional order. 
It is hereby ED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Cheyenne C. (James M.) ([appeal No. 2] — AD3d — [July 24, 2020] [4th Dept 2020]).
Entered: July 24, 2020
Mark W. Bennett
Clerk of the Court